DETAILED ACTION
Response to Amendment
Acknowledgements
	The examiner notes that the claim listing includes claim 14 on the same page as the Remarks.  Applicant is reminded that the claim listing should be on a separate sheet of paper. See MPEP 714.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A spacing arrangement… configured to maintain a minimum distance between the light emitter and an inside wall of the fluid-impermeable membrane
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
See par. [0013], [0064]-[0065] for the respective structures of the spacing arrangement
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7-8 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bays et al. (US 6,364,874; hereafter Bays).
In regard to claim 1, Bays discloses an apparatus (100) for irradiating the inner surface of a biological cavity (see at least Abstract), comprising: a fluid-impermeable membrane (140) configured to contain a fluid and be placed in the cavity (see col. 2, lines 45-48, col. 3, lines 23-33); a light emitter (13) provided within the membrane (see Figure 2); and a fluid (air/sterile water; see col. 3, lines 23-33) provided within the membrane, wherein the fluid scatters light emitted by the light emitter such that the intensity of the light is substantially uniform over the inner surface of the cavity proximal to the membrane (see col. 2, line 61-col. 3, line 33), and a spacing arrangement (portion within balloon including 21; see annotated Figure 2 below) provided proximal to the light emitter and within the fluid-impermeable membrane, wherein the spacing arrangement is configured to maintain a minimum distance between the light emitter and an inside wall of the fluid-impermeable membrane (see col. 3, lines 22-33; fluid is introduced through apertures 21 in the periphery section of the catheter within the balloon; the section including 21 in Figure 2 clearly surrounds the light emitter portion 18 in the proximal direction and spaces the light emitter from the inside of the balloon wall).

    PNG
    media_image1.png
    550
    671
    media_image1.png
    Greyscale

In regard to claim 2, Bays discloses further comprising an access port (20) coupled to the interior volume of the membrane, wherein the access port is configured to facilitate at least one of introduction of the fluid into the membrane or removal of the fluid from the membrane (see col. 3, lines 23-33).
In regard to claim 3, Bays discloses further comprising a valve coupled to the access port (see col. 3, lines 40-47).
In regard to claim 4, Bays discloses further comprising a pressure relief arrangement (15, 16, 17, 20 OR 21; all of these elements can relieve pressure in some manner; examiner notes the breadth of the claim).
In regard to claim 5, Bays discloses wherein the membrane (140) is formed of an elastic material (see col. 2, line 66- col. 3, line 10).
In regard to claim 7, Bays discloses further comprising a diaphragm (9) coupled to the interior volume of the membrane, wherein the diaphragm is configured to facilitate introduction of the light emitter into the interior volume of the membrane (see Figure 2).
In regard to claim 8, Bays discloses wherein the light emitter (13) comprises at least one an optical fiber (see col. 2, line 43).
In regard to claim 11, Bays discloses further comprising a cooling chamber (lumen of 11; see col. 3, lines 31-33).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bays in view of Dietrich et al. (US 4,612,938; hereafter Dietrich).
In regard to claim 6, Bays discloses all of the limitations recited in the independent claim but fails to expressly disclose wherein the fluid is at least one a solution, suspension, or an emulsion.
Dietrich discloses an analogous system in which a light dispersing medium (4) is provided within a balloon membrane (17), wherein the medium is a fat emulsion with tungsten acid crystals suspended in water/fluorescent dye solutions (see col. 4, lines 46-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bays with the teachings of Dietrich as substituting equivalents is considered well within the skill of the ordinary artisan. The fluid medium (4) of Dietrich is demonstrated to be a suitable light dispersing medium.
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bays in view of Leone (US 5,709,653).
In regard to claims 9-10, Bays discloses all of the limitations recited in the independent claim but fails to expressly disclose further comprising at least one of a photoactive substance or a precursor to a photoactive substance that is provided on an outer surface of the membrane as is recited in claim 9, and wherein the substance/precursor is provided in a form that can be controllably released onto the inner surface of the cavity when the membrane is placed in the cavity as is recited in claim 10.
Leone discloses an analogous system in which a photoactive substance (23) is applied to an outer surface of the membrane (balloon) so that light can be applied to the substance to activate the substance for treatment.  The photoactive substance is delivered through the lumen of the catheter, into the balloon (18, 30), and through the balloon into the treatment area (see col. 4, lines 1-12) so the substance is in a form that is controllably released into the cavity.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bays with the teachings of Leone in order to provide a light- activated drug delivery system wherein the system provides for controlled delivery of the drug to the treatment site and activation at the treatment site.
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bays in view of Neuberger et al. (US 7,351,242; hereafter Neuberger).
In regard to claim 13, Bays fails to disclose wherein the light emitter comprises one or more substances capable of at least one of undergoing or activating a chemiluminescent reaction within at least a portion of the fluid and in regard to claim 14, Bays fails to disclose wherein the light emitter comprises one or more substances capable of at least one of undergoing or activating a chemiluminescent reaction on at least a portion of the membrane.
In a similar art, Neuberger discloses an endoscopic device allowing for variable intensity application of desired wavelengths in the application of photodynamic therapy.  Neuberger discloses using embodiments of using balloons and fiber optics for application of the light and further discloses a suitable alternative embodiment in the form of a double walled balloon suitable for allowing chemiluminescent chemicals as an alternative light source (see col. 2, lines 33-63).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Bays with the chemiluminescent light emitter of Neuberger as Neuberger establishes that the chemiluminescent embodiment is a suitable alternative to a fiber optic embodiment as a light emitter. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of U.S. Patent No. 10,549,112 in view of Bays.
Bays further teaches the newly cited limitation of a spacing arrangement (portion within balloon including 21; see annotated Figure 2 above) provided proximal to the light emitter and within the fluid-impermeable membrane, wherein the spacing arrangement is configured to maintain a minimum distance between the light emitter and an inside wall of the fluid-impermeable membrane (see col. 3, lines 22-33; fluid is introduced through apertures 21 in the periphery section of the catheter within the balloon; the section including 21 in Figure 2 clearly surrounds the light emitter portion 18 in the proximal direction and spaces the light emitter from the inside of the balloon wall).  It would have been obvious to modify the patented claims with the spacing arrangement of Bays to arrive at the claimed invention in order to prevent contact between the light emitter and balloon.
Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive.
Applicant’s argument that Bays does not disclose the newly recited spacing arrangement is not persuasive.  The examiner notes that the rejection has been modified to rely on the second embodiment of Bays (see Figure 2).  The examiner directs the applicant’s attention to the rejection above as all of the limitations are adequately addressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Hirschberg et al. (US 2002/0087206).
Hirschberg discloses an apparatus (see at least Figure 2) for irradiating the inner surface of a biological cavity, comprising: a fluid-impermeable membrane (14) configured to contain a fluid and be placed in the cavity; a light emitter (48) provided within the membrane; a fluid (“Light diffusing liquid filled balloon”) provided within the membrane, wherein the fluid scatters light emitted by the light emitter such that the intensity of the light is substantially uniform over the inner surface of the cavity proximal to the membrane, a spacing arrangement (darkened portion of catheter proximal of 48) provided proximal to the light emitter and within the fluid-impermeable membrane, wherein the spacing arrangement is configured to maintain a minimum distance between the light emitter and an inside wall of the fluid-impermeable membrane (see Figure 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783


/THEODORE J STIGELL/Primary Examiner, Art Unit 3783